THOMAS, J.
Epitomized Opinion
This action was brought by one Ipsaro for an injunction against the Material Drivers’ Union of Cleveland. The complainant alleged that he was a non-union man and that he operated a truck for a living. He further claimed that after a strike was called by the Cleveland drivers he paid a walking delegate $12.50 for a permit to haul material between May 1 and May 15. He also claimed that he had been threatened and intimidated and asked that the Union members be restrained from intrfering with the non-union men. In granting the injunction, James S. Thomas of Portsmouth, Ohio, held:
1. That the member of the' Labor Union must be restrained from interfering -with the non-union men in the performance of their duties.